              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00142-MR


EARL JAMES WATSON,              )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
PAULA SMITH, et al.,            )                         ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on North Carolina Prisoner Legal

Services’ (“NCPLS”) Motion to Withdraw as Counsel [Doc. 185]; Plaintiff’s

pro se Motion to Complete and Correct Discovery [Doc. 186]; and

Defendants’1 Motion for an Extension of Time to File Dispositive Motions

[Doc. 187].

      The incarcerated Plaintiff, proceeding pro se, filed this action pursuant

to 42 U.S.C. § 1983 addressing incidents surrounding Plaintiff’s back surgery




1 The remaining Defendants in this case are the following Albemarle Correctional
Institution employees: Jack Clelland, the administrator; William Glick, the assistant
superintendent of programs; Lawrence Parsons, the assistant superintendent of
custody/operations; Wendy Brewton and Bruce Randall, correctional lieutenants; George
Bowden, a unit manager; Sylvia Murphy, a sergeant; and April Foreman and Lecia
Goines, nurses.


        Case 5:18-cv-00142-MR Document 188 Filed 06/15/21 Page 1 of 4
at the Catawba Valley Medical Center (“CVMC”) in September 2018 and

subsequent incidents that occurred in prison.

      On November 30, 2020, the Court appointed North Carolina Prisoner

Legal Services (“NCPLS”) to represent Plaintiff in this matter for purposes of

discovery pursuant to Standing Order 3:19-mc-00060-FDW. [Doc. 165].

The discovery cutoff date was May 20, 2021, and the deadline to file

dispositive motions was June 4, 2021. [See Docs. 179, 183]. On May 5,

2021, NCPLS filed a Response to Discovery [Doc. 184] and a Motion to

Withdraw as Counsel [Doc. 185], stating that it had completed the

representation.     NCPLS served counsel for all Defendants with

interrogatories, requests for production of documents, and requests for

admissions on January 28, 2021; received responses to the discovery

requests on May 5, 2021; reviewed the discovery responses and provided

the Plaintiff with hard copies of the relevant documents; and provided the

Plaintiff with guidance regarding the case. [Doc. 185].

      The Plaintiff filed his Motion to Correct and Complete Discovery before

the May 20 discovery cutoff date. [Doc. 186]. The Plaintiff argues that

NCPLS conducted only one round of discovery, and that the interrogatories

it submitted were vague, which led the Defendants to object, thereby

prejudicing him. The Plaintiff complains that he received “no assistance” with


                                      2

       Case 5:18-cv-00142-MR Document 188 Filed 06/15/21 Page 2 of 4
discovery and that it was unethical for counsel to withdraw from the

representation before consulting with him. [Doc. 186 at 4-5]. He asks the

Court to order NCPLS to “complete and correct” discovery, or allow the

Plaintiff to do so pro se. [Id.].

      NCPLS has discharged its duties pursuant to the Standing Order and

counsel will be granted leave to withdraw for good cause shown. See LCvR

83.1(f). The Plaintiff’s Motion to Correct and Complete is construed as a

Motion for Extension of Time to Complete Discovery, and the deadline for

discovery is hereby extended until July 6, 2021.

      In their Motion for an Extension of Time [Doc. 187], the Defendants

request a 60-day extension of the deadline to file dispositive motions due to

counsel’s other work demands and the unique constraints created by the

COVID-19 pandemic.

      The Defendants’ request for a 60-day extension of time is denied but

Defendants are granted a 45-day extension of the deadline to file dispositive

motions for good cause shown. No further extensions will be granted except

of a showing of extraordinary circumstances.

      IT IS, THEREFORE, ORDERED that:

      (1)    NCPLS’s Motion to Withdraw as Counsel [Doc. 185] is

GRANTED;


                                     3

        Case 5:18-cv-00142-MR Document 188 Filed 06/15/21 Page 3 of 4
     (2)   Plaintiff’s pro se Motion to Complete and Correct Discovery [Doc.

186] is construed as a Motion for Extension of Time to Complete Discovery

and is GRANTED;

     (3)   Defendants’ Motion for an Extension of Time to File Dispositive

Motions [Doc. 187] is GRANTED in part and DENIED in part, as set forth in

this Order; and

     (4)   The parties shall have until July 6, 2021 to complete discovery

and until July 19, 2021 to file dispositive motions. No further extensions of

time will be granted except on a showing of extraordinary circumstances.

     IT IS SO ORDERED.
                             Signed: June 15, 2021




                                         4

       Case 5:18-cv-00142-MR Document 188 Filed 06/15/21 Page 4 of 4
